Mr. Chief Justice Breese delivered the opinion of the Court: It is admitted by the counsel for appellant in the outset, that the questions presented by this record, are wholly questions of fact. An examination of the record, assures • us that such is the case. It was a question fairly submitted to the jury, how much was a just compensation to the appellee fo" the services rendered by him as a traveling agent of appellant to solicit business for the commission house of appellant. The jury heard a great deal of testimony on the question, including that of both the parties. They had a much better opportunity to judge this evidence than we have. It was conflicting, and it was their province to extract the truth from it, and although we might not have found so large an amount due the plaintiff, we cannot say it is so exorbitantly excessive, or so obviously against the evidence, as to be referable to the prejudice or partiality of the jury, and in view of repeated rulings of this court on this subject, we do not- feel justified in interfering to disturb the finding. The motion for a new trial was properly overruled, and the judgment on the verdict must be affirmed. Judgment affirmed.